                           Case 1:21-cv-00498-RA Document 19 Filed 03/04/21 Page 1 of 1

                                                                                                    Baker & McKenzie LLP

                                                                                                    452 Fifth Avenue
                                                                                                    New York, NY 10018
                                                                                                    United States

                                                                                                    Tel: +1 212 626 4100
                                                                                                    Fax: +1 212 310 1600
                                                                                                    www.bakermckenzie.com


Asia Pacific
Bangkok
Beijing
Brisbane
                              March 3, 2021
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta
                              VIA ECF
Kuala Lumpur*
Manila*
Melbourne
Seoul
                              The Honorable Ronnie Abrams
Shanghai
Singapore                     United States District Judge
Sydney
Taipei                        Thurgood Marshall United States Courthouse
Tokyo
Yangon                        40 Foley Square
Europe, Middle East           New York, NY 10007
& Africa
Abu Dhabi
Almaty
Amsterdam                     Ashland Global Holdings Inc. v. Valvoline, Inc., Case No. 21 cv. 498 (RA)
Antwerp
Bahrain
Barcelona
Berlin                        Dear Judge Abrams,
Brussels
Budapest
Cairo
Casablanca                    We represent Defendant, Valvoline Inc., in the above-referenced matter. We write,
Doha
Dubai                         with Plaintiff’s consent, to request adjournments of the Initial Conference set for
Dusseldorf
Frankfurt/Main                March 12, 2021, and the filing date of the parties’ joint letter and proposed case
Geneva
Istanbul
Jeddah*
                              management plan and scheduling order, both currently due March 5, 2021.
Johannesburg
Kyiv
London                        The parties request the adjournments in light of Defendant’s motion to dismiss, filed
Luxembourg
Madrid                        on February 26, 2021 (Dkt. 15 and 16). The parties would appreciate the opportunity
Milan
Moscow
Munich
                              to brief the issues raised in this motion before participating in an initial status
Paris
Prague
                              conference, entering into a case management plan, and commencing potentially
Riyadh*
Rome
                              unnecessary fact discovery. Accordingly, we would respectfully request
St. Petersburg
Stockholm                     adjournments of the Initial Conference and the related deadlines set forth in the
Vienna
Warsaw                        Court’s February 10, 2021 Order (Dkt. 13), pending resolution of Defendant’s motion
Zurich
                              to dismiss.
The Americas
Bogota
Brasilia**
Buenos Aires
                              Pursuant to your Honor’s Individual Rules & Practices in Civil Cases, Defendant
Caracas
Chicago
                              includes with this Letter Motion a Revised Order and Notice of Initial Conference.
Dallas
Guadalajara                   This is defendant’s second request for an adjournment, the first one having been
Houston
Juarez                        granted (Dkt. 13).
Lima
Los Angeles
Mexico City
Miami
                              We thank the Court for its consideration of this matter.
Monterrey
New York
                              Respectfully,
                                                                                                       Application granted. The initial
Palo Alto
Porto Alegre**
Rio de Janeiro**
San Francisco
Santiago
                              /s Daniel A. Rosen                                                       pretrial conference is hereby
Sao Paulo**
Tijuana
                              Daniel A. Rosen                                                          adjourned sine die.
Toronto
Valencia
Washington, DC                Partner
* Associated Firm             +1 212 626 4272
                                                                                                                            SO ORDERED.
** In cooperation with
Trench, Rossi e Watanabe      daniel.rosen@bakermckenzie.com
Advogados


                              cc:           Plaintiff’s counsel (by ECF)                                         ______________________
                                                                                                                      Hon. Ronnie Abrams
                              Baker & McKenzie LLP is a member of Baker & McKenzie International.                           March 4, 2021
